SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

81
CAF 15-00152
PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF DESIRAE C. HEINSLER,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ROSEMARIE SERO, RESPONDENT-RESPONDENT.
------------------------------------------
IN THE MATTER OF ROSEMARIE SERO,
PETITIONER-RESPONDENT,

                      V

DESIRAE C. HEINSLER, RESPONDENT-APPELLANT.


KELIANN M. ARGY, ORCHARD PARK, FOR PETITIONER-APPELLANT AND
RESPONDENT-APPELLANT.

BRIAN P. DEGNAN, BATAVIA, FOR RESPONDENT-RESPONDENT AND PETITIONER-
RESPONDENT.

JACQUELINE M. GRASSO, ATTORNEY FOR THE CHILDREN, BATAVIA.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered January 8, 2015 in a proceeding pursuant to Family
Court Act article 6. The order, among other things, adjudged that
Rosemarie Sero shall continue to have sole custody of the subject
children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for reasons stated in the decision at
Family Court. We add only that, even assuming, arguendo, that the
court erred in admitting in evidence a document concerning the
criminal history of petitioner-respondent’s husband, we conclude that
the error is harmless “because the record otherwise contains ample
admissible evidence to support the court’s determination” (Matter of
Matthews v Matthews, 72 AD3d 1631, 1632, lv denied 15 NY3d 704).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court